Citation Nr: 0623361	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-17 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for left eyelid 
scar, as a residual from shell fragment wound (SFW), 
currently evaluated as noncompensable.

2.  Entitlement to service connection for seizure disorder to 
include as secondary to service connected SFW to the left 
eyelid.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from October 1942 until 
October 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision and a May 
2004 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Cleveland, Ohio.  The Board 
notes that the veteran's claims folder was transferred to the 
Cleveland RO for special processing and review by the Tiger 
Team from his local Louisville, Kentucky RO.  Later, it 
appears that the claim folder was returned to the Louisville 
RO. 

Procedurally, the Board notes that the veteran's scar was 
service connected at a 10 percent evaluation by a November 
1945 rating decision, which was later decreased to a 
noncompensable evaluation by a November 1950 rating decision.  
No appeal was taken from that rating decision, and it became 
final.  U.S.C.A. § 7105 (West 2002).  The veteran filed a 
claim for an increased evaluation in April 2001.  The RO 
denied his claim by a February 2002 rating decision that 
became final because the veteran did not perfect his appeal.  
38 U.S.C.A. § 7105 (West 2002).  Next, it appears the RO 
construed the veteran's January 2004 submission of new 
evidence for his service connection claim as a new claim for 
an increased evaluation for his scar.  The RO denied this 
increased rating claim in the May 2004 rating decision now on 
appeal before the Board.

Further, regarding the procedure of the veteran's service 
connection claim for a seizure disorder, the RO initially 
denied his claim in the September 2003 rating decision on 
appeal stemming from a claim filed in July 2003.  In January 
2004, the veteran submitted new evidence showing a nexus to 
service and the RO reconsidered, and again denied, his 
service connection claim in a May 2004 rating decision.  The 
veteran filed a notice of disagreement, and substantive 
appeal, both of which were timely as to the September 2003 
and May 2004 rating decisions.  Giving the veteran the 
benefit of the doubt as to which rating decision is on 
appeal, the Board will construe the earlier, September 2003 
rating decision, as being on appeal.  38 U.S.C.A. § 5107(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, a document in the claims folder dated in May 
2004 reflects that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits since 
October 15, 1976.  In adjudicating the veteran's claim, the 
Board finds that such records may be useful.  However, the 
Board observes that the record does not contain a copy of the 
determination granting such benefits or the clinical records 
considered in reaching the determination.  Further, the 
record does not reflect that the VA has sought to obtain 
these records. 

In terms of the veteran's increased rating claim, the SSA 
records may provide evidence that would facilitate the 
Board's adjudication of the veteran's service-connected 
residuals of a left eye shell fragment wound scar disability 
status in relation to, and in light of, its recorded history.  
38 C.F.R. §§ 4.1 and 4.2 (2005).  Additionally, these records 
could assist the Board in adjudication of his service 
connection claim.  The Board acknowledges that approximately 
30 years have past since the onset date of his SSA disability 
payments.  However, the SSA records could contain medical 
evidence useful in deciding the veteran's appeal.  By 
resolving doubt in favor of the veteran, the Board finds that 
VA, under its VCAA duty to assist, should make an effort to 
obtain these records.  38 U.S.C.A. § 5107(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision which awarded 
disability benefits, effective October 
15, 1976, including any medical records 
used to make the decision.  If the search 
for any such records yields negative 
results, this fact should be clearly 
noted in the claims folder.

2.  Thereafter, readjudicate the issues 
on appeal and consider all evidence, 
including any evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


